DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-15 in the reply filed on 11/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bradlow et al. (US 2020/0124430) in view of Neuman et al. (US 2020/0307731).
Regarding independent claim 1, Bradlow (‘430) teaches in figures 1 and 20 and the corresponding text, an electric transport device (100) comprising: a frame assembly including a foot deck (122) configured for a user (2002-1) to stand thereon; a wheel assembly (114, 128) connected to the frame assembly; a steering assembly (102) connected to the frame assembly and the wheel assembly; a lighting system (104, 106, 
Bradlow (‘430) does not explicitly teach the lighting system comprising a central rear light emitting light upwards and forwards toward a front portion of the electric transport device, and at least one side light disposed along the foot deck area of the electric transport device to emit light; and a processor for the lighting system that receives information from a sensor on the device and from roadway infrastructure to control illumination of the central rear light and the side light; wherein the side light is automatically illuminated by the processor in response to information received.
Further regarding claim 1, Neuman (‘731) teaches throughout the text a motorcycle comprised of, in part, a lighting system disposed on the frame assembly comprising a central rear light emitting light upwards and forwards toward a front portion of the electric transport device, and at least one side light disposed along the foot deck area of the electric transport device to emit light; and a processor for the lighting system that receives information from a sensor on the device and from roadway infrastructure to control illumination of the central rear light and the side light; wherein the side light is automatically illuminated by the processor in response to information received for the purpose of proving a visual warning to other vehicles of the motorcycle.
Hence, it would have been obvious before the filing date of the claimed invention to use the lighting system of Neuman in place of the lighting system of Bradlow for the purpose of providing a visual warning to other vehicles of the motorcycle.


The reason for combining is the same as for claim 1 above.

Regarding claim 3,  Bradlow et al. (‘430) teaches a dock (108) configured to receive a smart phone (2010-1) and a computer in communication with the dock (paragraph 0133).

  Regarding claim 4,  Bradlow et al. (‘430) teaches the smart phone is received in the dock, the dock is in communication with the processor to illuminate the side light when the electric vehicle passes into a traffic intersection.

 Regarding claims 5-8, Neuman et al. (‘731) teaches the sensors recognizing various infrastructure and lighting the motorcycle for the purpose of providing a visual warning to other vehicles of the motorcycle.

Regarding independent claim 9, Bradlow (‘430) teaches in figures 1 and 20 and the corresponding text, an electric scooter comprising: a frame assembly including a foot deck (122) configured for a user to be positioned thereon; a wheel assembly  (114, 128) connected to the frame assembly; a steering assembly (102) pivotally connected to the frame assembly to facilitate steering of the electric vehicle; Page 3 of 8Appin. No. 16/691,888 Response Dated November 29, 2021 Reply to Requirement of November 18, 2021a lighting system (104, 106, 126) a dock (108) mounted on the frame assembly and configured to receive a smart phone (2010-1); and a processor configured to communicate with the smart 
Bradlow (‘430) does not explicitly teach the lighting system including a central rear light disposed on the frame assembly and configured to emit light upwards and forward towards a front of the frame assembly, and at least one side light configured to emit light from a side surface of the frame assembly.
Further regarding claim 9, Neuman (‘731) teaches throughout the text a motorcycle comprised of, in part, the lighting system including a central rear light disposed on the frame assembly and configured to emit light upwards and forward towards a front of the frame assembly, and at least one side light configured to emit light from a side surface of the frame assembly for the purpose of proving a visual warning to other vehicles of the motorcycle.
Hence, it would have been obvious before the filing date of the claimed invention to use the lighting system of Neuman in place of the lighting system of Bradlow for the purpose of providing a visual warning to other vehicles of the motorcycle.
Regarding claims 10-14, Neuman et al. (‘731) teaches the sensors recognizing various infrastructure and lighting the motorcycle for the purpose of providing a visual warning to other vehicles of the motorcycle.
Regarding claim 15, Bradlow (‘430) teaches a braking system including a user-operated brake configured to slow movement of the electric scooter, wherein said lighting system is configured to emit light having a first parameter during movement of the electric vehicle and said lighting system is configured to emit light having a second 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OLUSEYE IWARERE can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879